Name: 85/191/EEC: Commission Decision of 18 March 1985 on the sixth amendment of Decision 82/467/EEC authorizing a number of Member States to sell butter at a reduced price in the form of concentrated butter (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  processed agricultural produce
 Date Published: 1985-03-26

 Avis juridique important|31985D019185/191/EEC: Commission Decision of 18 March 1985 on the sixth amendment of Decision 82/467/EEC authorizing a number of Member States to sell butter at a reduced price in the form of concentrated butter (Only the German text is authentic) Official Journal L 084 , 26/03/1985 P. 0011 - 0011 Spanish special edition: Chapter 03 Volume 34 P. 0037 Portuguese special edition Chapter 03 Volume 34 P. 0037 *****COMMISSION DECISION of 18 March 1985 on the sixth amendment of Decision 82/467/EEC authorizing a number of Member States to sell butter at a reduced price in the form of concentrated butter (Only the German text is authentic) (85/191/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 3521/83 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 649/78 (5), as last amended by Regulation (EEC) No 1741/84 (6), provides that the Member States may be authorized to sell butter at a reduced price from public storage or to grant aid in respect of butter from private storage for the purpose of its release for direct consumption as concentrated butter; Whereas a number of Member States were authorized by Commission Decision 82/467/EEC (7), as amended by Decision 84/501/EEC (8), to sell butter at a reduced price in the form of concentrated butter; Whereas the Federal Republic of Germany has requested authorization to sell a further quantity of 4 000 tonnes of butter in order to continue the operation; whereas the said Member State is in a position to guarantee that the butter in question will reach its prescribed destination; whereas it is necessary to accede to this request, and accordingly to amend Decision 82/467/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 82/467/EEC, the quantity of '13 000 tonnes' shown for the Federal Republic of Germany is hereby replaced by '17 000 tonnes'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 18 March 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 6. 6. 1984, p. 6. (3) OJ No L 169, 18. 7. 1968, p. 1. (4) OJ No L 352, 15. 12. 1983, p. 4. (5) OJ No L 86, 1. 4. 1978, p. 33. (6) OJ No L 164, 22. 6. 1984, p. 20. (7) OJ No L 211, 20. 7. 1982, p. 38. (8) OJ No L 278, 23. 10. 1984, p. 17.